DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,6,8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo (2006/0187607A1 from IDS of 10-21-19).
Mo teaches  a system for generating a modulated magnetic field(para 0002), the system comprising: at least one electromagnetic device 170; a charge/discharge circuit 145,155 coupled to the electromagnetic device 170; and a modulation control circuit 180 coupled to the charge/discharge circuit to control the charging and discharging of the electromagnetic device to generate a modulated magnetic field.
Regarding claim 2, Mo teaches at least one solenoid coil 170 wherein the charge/discharge circuit is coupled to the at least one solenoid coil (para 0047).
Regarding claim 4, Mo teaches a core at least partially surrounded by the solenoid coil (para 0047,0048).
Regarding claim 8, Mo teaches pancake shaped magnetic core (Fig. 4c and para 0048).
Regarding claim 14, Mo teaches a method resulting from the expected usage of the modulated magnetic field device (see para 0002 and 0022).
Allowable Subject Matter
Claim 15 is allowed.
Claims 3,5,7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as the back plate of claim 3 or the plurality of cores of claim 5, that have not been taught or been fairly suggested by the prior art of record.
The PCT 237 of 10-21-19 also identified the above mentioned claims as meeting novelty and inventive step requirements over the prior art of record in the PCT 210.
 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
May 5, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836